Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/14/2019 cites references EP1334054 and WO02/24555 and then the other IDS filed 4/30/20 again cites references EP1334054 and WO02/24555.  This improper duplicate citation which would lead to a future printer rush provided that patentability would result with the application.  Applicant further only provides a face page of EP1334054.  However, Applicant denotes in the IDS filed 4/30/20 that WO02/245555 corresponds or would be equivalent with the EP ‘054 document.  Thus, these references have been crossed out on the earlier IDS filed 3/14/2019 and considered on the IDS filed 4/30/20 which denotes the equivalency of the references.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology “means” in lines 5, 8, and 9.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 5, line 27, “6are” should be changed to --6 are--.
On page 5, line 31, “notches 12” should be changed to --notches 13--.
On page 5, last line, “conveyor 4” should be changed to --conveyor 3--.
On page 6, line 1, “conveyor 4” should be changed to --conveyor 3--.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant needs to add to the specification that the dough processing means can include “combinations” of structure as set forth in amended claim 13, last line.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, Applicant recites “a conveyor”, line 6, “a dough conveyor”, and line 9, “a conveyor” and it is unclear whether these are all the same conveyor.  In addition, it is unclear whether any conveyor forms a part of the instantly claimed invention because the conveyor is first recited in the description of the dough processing means in line 4?  If a conveyor is part of the claimed invention, then it is suggested that it be recited first following the term “comprising”.  Clarification is necessary.  
In claim 2, line 3, Applicant recites “a conveyor” and it is unclear whether this is the same conveyor as recited in claim 1.  Clarification is necessary.
In claim 7, lines 3-4, Applicant recites, “transport means are connected to at least one of the head end plates, and preferably both head end plates”.  It is unclear whether the transport means should be connected to one or both head end plates to function as claimed.  If at least one head end plate is necessary, then “and preferably both head end plates” should be removed.  
In claim 9, it is unclear as to the meaning of the phrase, “a surface of the transport means facing the conveyor are at their innermost end outlined with a horizontal support surface of one of the supports”?
In claim 12, line 1, “the lowest point” lacks antecedent basis.  It should be amended to reflect --a lowest point--.
In claim 14, page 5, line 4, “a dough conveyor” should be changed to --the dough conveyor-- since it is recited in line 2.
In claim 14, page 5, line 5, “the frame ends” lack antecedent basis.
 In claim 14, page 5, lines 6 and 7 (both instances), it is unclear whether this conveyor is one in the same as the dough conveyor earlier recited?  Clarification is necessary.
In claim 15, the term, “fastening means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the function portion (i.e., for fastening the supports,..) has not been recited following the term.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	In claim 16, line 2, “the side surfaces” lack antecedent basis.
In claim 16, line 2, “the conveyor housing” lacks antecedent basis.
In claim 16, line 3, “the dough conveying surface” lacks antecedent basis.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Interpretation-112(f) Applied
The dough processing means as recited in claims 1 and 14, invokes the provisions of 35 U.S.C. 112(f) and the dough processing means has been interpreted to be a flour dispenser, a roller, a cutter, or a folding shoe in accordance with the disclosure (see page 2, lines 5-6) or any art recognized equivalent dough processing structure.

The transport means as recited in claims 1, 2, 7, 9, and 14 invokes the provisions of 35 U.S.C. 112(f) and the transport means has been interpreted to be any means to transport the dough processing device over the conveyor including wheels in accordance with the disclosure (see page 3, lines 6-9) or any art recognized equivalent transport structure.

The fastening means as recited in claim 10 invokes the provisions of 35 U.S.C. 112(f) and the fastening means has been interpreted to be hook-shaped elements that grab around part of the dough conveyor housing in accordance with the disclosure (see page 4, lines 22-23) or any art recognized equivalent fastening or securing structure.  

	
                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In good faith, the following best rejections have been made in light of plural documents submitted by Applicant which would appear to anticipate at least the first claimed inventive concept.  Any rejections not applied would appear to be overlapping or at least redundant in scope with applied prior art rejections made below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 13 are rejected under 35 U.S.C. 102 as being by Finnsson (EP3,081,090).
Finnsson provides a dough processing device comprising dough processing means (103) for processing dough on a conveyor (101), the dough processing means arranged in a frame (105, 106; [0064]), placed as a bridge over the conveyor (101), the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., wheels and side plate 107) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor.
Regarding claim 2, see [0064].
Regarding claim 3, see at least one wheel or roller (with respect to side plate 107; see Fig. 1).
Regarding claim 7, the frame (105, 106; [0064]) appears at opposite ends with head end plates and transport means (i.e., wheels and side plate 107) are connected downwardly below the dough processing means (103) as shown in Fig. 1.
Regarding claim 8, the frame (105, 106) provides vertical and horizontal support surfaces with respect to the upper part of the conveyor (102).  
Regarding claim 9, the transport means (i.e., wheels) would be bordered or outlined by outer periphery of side plate 107 (see Fig. 1).
Regarding claim 10, the frame (105, 106; [0060, 0064]) as shown in Fig. 1 is suitably mounted be slideably secured or fastened to either side of the conveyor (101) for back and forth movement such that securing or fastening structure would be encompassed to enable such movement of the frame without its removal from the conveyor (101).  
Regarding claim 13, the dough processing means would consist of a cutter.

Claims 1 and 13 are rejected under 35 U.S.C. 102 as being by Bendix (DE 202008000083).
Bendix provides a dough processing device comprising dough processing means (i.e., folding device or folding shoe 30; see Figs. 1-6) for processing dough on a conveyor (4), the dough processing means arranged in a frame (at least element 3), placed as a bridge (39) over the conveyor (4), the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., 31-35, 27, 38, 40, 43-46) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor so as to fold the dough.
Regarding claim 13, the dough processing means would consist of a folding device or folding shoe.

Claims 1 and 13 are rejected under 35 U.S.C. 102 as being by Emerson et al (US2014/0134314).
Emerson provides a dough processing device comprising dough processing means (i.e., roller or rolling unit (112; [0019]; see Fig. 1) for processing dough on a conveyor (106), the dough processing means arranged in a frame (i.e., 120), placed as a bridge  over the conveyor (106), the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., lift arm [0019] w/mechanical cylinder (not numbered; under element no. 124) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor so as to roll the dough.
Regarding claim 13, the dough processing means would consist of a roller or rolling unit.

Claim 1 is rejected under 35 U.S.C. 102 as being by Hanson (US 4,582,472).
Hanson provides a dough processing device comprising dough processing means (i.e., 66; see Fig. 2) for processing dough on a conveyor (16; col. 3, lines 11+3), the dough processing means arranged in a frame (12), placed as a bridge over the conveyor (16), the dough processing means having connected thereto supports (i.e., 30, 34) at opposite ends and at least one of the frame ends is provided with transport means (i.e., 33, 86; col. 5, lines 9-17) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor so as to form the dough in a curved configuration (see abstract).

Claim 1 is rejected under 35 U.S.C. 102 as being by Trost et al (EP 1132003).
Trost provides a dough processing device comprising dough processing means (i.e., roller (4), bristle type roller/wheel (8); see Figs. 1-5) for processing dough on a conveyor (23), the dough processing means arranged in a frame (32), placed as a bridge over the conveyor (23), the dough processing means having connected thereto supports (see Figs. 3, 4) at opposite ends and at least one of the frame ends is provided with transport means (i.e., 28) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor.
Claims 1, 3, and 14 are rejected under 35 U.S.C. 102 as being by Rubio et al (US 4,938,126).
Rubio provides a dough processing device comprising dough processing means (18) for processing dough on a conveyor (14), the dough processing means arranged in a frame (10), placed as a bridge over the conveyor (14), the dough processing means having connected thereto side supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., wheels 22) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor.
Regarding claim 3, see at least one wheel or roller (22; see Fig. 1).
Regarding claim 14, Rubio provides a dough line comprising a dough conveyor (14) having a dough conveying surface delimited on either side along a direction of conveyance by a conveyor housing comprising upper and side surface, and at least one dough processing device comprising dough processing means (18) for processing dough on a conveyor (14), the dough processing means arranged in a frame (10), placed as a bridge over the conveyor (14), the dough processing means having connected thereto side supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., wheels 22) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor, the conveyor housing providing vertical and horizontal support surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finnsson (EP3,081,090).
Finnsson provides a dough processing device as set forth previously.  Finnsson provides for wheels on side plate (107) used in tracks (108) as shown in Fig. 1).  Finnsson is silent concerning the dimension of the wheels including the wheels having a diameter between 30-70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the suitable dimension (i.e., diameter between 30-70mm) of the wheels in accordance with the dimension of the track in which the wheels are utilized.  Suitably dimensioned wheels of a diameter sufficient to effect transport of the dough processing means yet save on manufacturing costs would be within the purview of one skilled in the art.
Regarding claims 5 and 6, even though Finnsson is silent concerning the material used to make the transport means or wheels, the selectivity of a suitable material from which to make the transport means or wheels would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 11, even though Finnsson is silent concerning the material used to make the frame, the selectivity of a suitable material from which to make the frame would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 12, the Finnsson wheel appears a predetermined distance below the conveyor (101) and vertical support which holds the cutter (103), base frame (110) and the track (108) above the wheel.  One of ordinary skill in the art would readily appreciate that the distance from the frame and including that of the track would meet the instantly claimed distance (mm). 
Regarding claim 14, Finnsson provides a dough processing line comprising dough conveyor (102, see Fig. 1), the dough conveying surface is capable of being delimited on either side along a direction of conveyance by a conveyor housing with side surfaces (2706, 2707; see Fig. 27) and upper surface thereof for supporting member (2704); at least one dough processing device including dough processing means (103; shown numbered in Fig. 1 numbered, also shown in Fig. 27-not numbered beside coil member (2705)) for processing dough on conveyor (102), the dough processing means arranged in a frame (105, 106; see Fig. 1, [0064]), placed as a bridge over the conveyor (101 or 102), the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., wheels and side plate 107) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor.  Although it is not clear from the drawings whether upper and side surfaces of the conveyor housing (as shown in Fig. 27) are configurable to support vertical and horizontal support surfaces or both sides of the dough processing means, Finnsson at least shows in Fig. 27, the dough processing means adjacent coil (2705) being supported at the right hand side of back wall (not numbered) of conveyor housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide support of the dough processing means at both sides of the conveyor housing in order to evenly balance the weight of the dough processing means and providing uniformity in processing of the dough across the conveyor.
Regarding claim 15, the conveyor housing (2706, 2707; see Fig. 27) appears to have square shaped cut-outs vertically aligned on opposing side walls which would define gripping points on the conveyor housing.  The provision of fastening means or securement via hardware with the dough processing means within the housing to prevent falling of the dough processing means and to prevent danger to the dough processing line worker would be within the purview of one skilled in the art.
Regarding claim 16, conveyor housing (2706, 2707; see Fig. 27) shows conveyor housing outlet with a downward sloping ramp extending outward from the housing (see area above element 2701).  

Claims 4-6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bendix (DE 202008000083).
Bendix provides a dough processing device as set forth previously.  Finnsson provides for the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., 31-35, 27, 38, 40, 43-46) for transporting the dough processing device directly over the conveyor while supporting the dough processing device on the conveyor so as to fold the dough.  Gear wheels (44; see Fig. 5) are provide for the dough processing means are provided in track (45).  Bendix is silent concerning the dimension of the wheels including the gear wheels having a diameter between 30-70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the suitable dimension (i.e., diameter between 30-70mm) of the wheels in accordance with the dimension of the track in which the wheels are utilized.  Suitably dimensioned wheels of a diameter sufficient to effect transport of the dough processing means yet save on manufacturing costs would be within the purview of one skilled in the art.
Regarding claims 5 and 6, even though Bendix is silent concerning the material used to make the gear wheels, the selectivity of a suitable material from which to make the gear wheels would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 12, the Bendix gear wheels (44) appear a predetermined distance from  vertical supports (44) which hold pivotable plates (32).  One of ordinary skill in the art would readily appreciate that the distance from the gear wheels (44) relative to pivotable plates (32) would be of an appropriate distance in order to translate sufficient energy to fold dough at an efficient rate of speed. 
Regarding claim 14, Bendix provides a dough processing line comprising dough conveyor (4, see Figs. 1-6), the dough conveying surface is capable of being delimited on either side along a direction of conveyance by a conveyor housing defined by side surfaces (30, 39; see Fig. 1) having upper edge surfaces thereof; at least one dough processing device including dough processing means (i.e., folding device or folding shoe 30; see Figs. 1-6) for processing dough on a conveyor (4), the dough processing means arranged in a frame (at least element 3), placed as a bridge (39) over the conveyor (4), the dough processing means having connected thereto supports (see Fig. 1) at opposite ends and at least one of the frame ends is provided with transport means (i.e., 31-35, 27, 38, 40, 43-46) for transporting the dough so as to fold the dough.  Bendix does not appear to have the transport means mountable on upper edge surfaces of the conveyor housing, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suitably mount the transport means on the upper edge surfaces instead on the shown side surfaces of the conveyor housing in so long as there is a transfer of energy from cylinder (46) to gear wheels (44) to pivotable plates (31, 32) to cause the dough to flip or fold.
Regarding claim 15, the Bendix conveyor housing defined by side surfaces (30, 39; see Fig. 1) appears to have an upward cut-outs (not numbered; see right arrow below)  which would define gripping points on the conveyor housing.  The provision of fastening means or securement via hardware with the dough processing means would appear evident within the same area (not numbered; see left arrow below) within the housing to prevent falling of the dough processing means and to prevent danger to the dough processing line worker would be within the purview of one skilled in the art.


    PNG
    media_image1.png
    148
    247
    media_image1.png
    Greyscale


Claims 1, 2, 5, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belzowski et al (US 2006/0246190).
Belzowski provides a dough processing device comprising dough processing means (i.e., particulate including flour dispenser (110; [0007, 0015]; see Figs. 1-3) for processing dough on a conveyor (60), the dough processing means arranged in a frame (see Fig. 3), placed as a bridge over the conveyor (60), the dough processing means having connected thereto supports (110, 210; see Fig. 1) provided with transport means (i.e., pneumatic arm; [0030]) for back/forth movement to dispense precisely metered amounts of particulate/flour directly over the conveyor onto conveyed dough.  Belzowski does not provide supports at opposite ends of framing on the dough conveyor.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suitably mount the dough processing means relative to the upper surface of the conveyor even at opposing ends in so long as precisely metered amounts of particulate/flour result on each conveyed dough product.
Regarding claim 2, the transport means appear to translate the dough processing means in back and forth motion over the conveyed dough in a direction perpendicular to a transport direction of the conveyor (60).
Regarding claims 5 and 6, even though Belzowski is silent concerning the material used to make the transport means, however,  the selectivity of a suitable material from which to make the transport means would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 11, even though Belzowski is silent concerning the material used to make the frame, the selectivity of a suitable material from which to make the frame would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 13, the dough processing means would consist of a flour dispenser.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio et al (US 4,938,126).
Rubio is silent concerning the dimension of the wheels (22) on track (24) having a diameter between 30-70 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the suitable dimension (i.e., diameter between 30-70mm) of the wheels in accordance with the dimension of the track in which the wheels are utilized.  Suitably dimensioned wheels of a diameter sufficient to effect transport of the dough processing means yet save on manufacturing costs would be within the purview of one skilled in the art.
Regarding claims 5 and 6, even though  Rubio is silent concerning the material used to make the wheels, however, the selectivity of a suitable material from which to make the wheels would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 7, the frame (10) appears at opposite ends with plates or walls which extend beneath the conveyor (14) and the dough processing means.
Regarding claim 8, the frame (10) appears provided with vertical and horizontal support of the of the dough processing means (see Fig. 1).
Regarding claim 9, the transport means (22) and underlined with a track (24).
at opposite ends with plates or walls which extend beneath the conveyor (14) and the dough processing means.
Regarding claim 10, the frame (10) as shown in Fig. 1 is suitably mounted so as to be secured or fastened about the conveyor (14) such that securing or fastening structure would be encompassed to enable such movement of the frame without its removal from the conveyor (14).  
Regarding claim 11, even though Rubio is silent concerning the material used to make the frame, the selectivity of a suitable material from which to make the frame would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).
Regarding claim 12, the Rubio wheels (22) appear a predetermined distance from vertical supports of frame (10; see Fig. 1).  One of ordinary skill in the art would readily appreciate that the distance from the wheels (22) relative vertical supports of frame (10) would be of an appropriate distance in order to translate motion of the frame relative to the surface of the conveyor (14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/25/2022